Citation Nr: 0906359	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-24 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for colon polyps.   
 
2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from November 1993 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision 
that, in pertinent part, granted service connection and a 
noncompensable rating for stress fractures of the second, 
third, and fourth toes with traumatic arthritis, effective 
June 28, 2004.  By this decision, the RO also denied service 
connection for colon polyps, sinusitis, and for hypertension.  
In a March 2006 statement, the veteran expressed disagreement 
with the decision as to these matters.  

An October 2008 RO decision granted service connection and a 
noncompensable rating for hypertension, effective June 28, 
2004.  Therefore, that issue is no longer on appeal.  By this 
decision, the RO also increased the rating for the Veteran's 
service-connected stress fractures of the second, third, and 
fourth toes with traumatic arthritis to 10 percent, effective 
June 28, 2004.  The Board notes that in his March 2006 notice 
of disagreement, the Veteran indicated that he would accept 
either a 10 percent or 20 percent rating for such disorder.  
Consequently, the October 2008 RO decision represented a full 
grant of benefits as to that issue, and it is also no longer 
before the Board.  

The January 2005 RO decision (noted above) also addressed 
other matters that have not been listed.  In March 2006, the 
Veteran returned a notice of disagreement addressing numerous 
matters.  The RO issued a responsive statement of the case in 
May 2006.  In his July 2006 VA Form 9, the Veteran confined 
his appeal to the issues stated above.  The record does not 
reflect that a timely substantive appeal has been submitted 
as to any other matters, thus, the Board does not have 
jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

FINDING OF FACT

The Veteran does not currently have colon polyps.  


CONCLUSION OF LAW

Colon polyps were not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in August 2004, a rating 
decision in January 2005, and a statement of the case in May 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice 
to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in an October 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has colon polyps that are 
related to service.  The Veteran reports that after 
complaints of rectal bleeding, he underwent a sigmoidoscopy 
in 1999 and a polyp was found.  He argues that even though 
later colonoscopies have not shown additional polyps, he 
feels that he has continuous symptoms and that he should be 
given a noncompensable rating at a minimum.  

The Veteran's service treatment records show that he was 
treated for a colon polyp on one occasion during service.  
The Veteran was also treated for rectal bleeding on multiple 
occasions during service with various diagnoses.  A July 1999 
private treatment report from Gastroenterology and Hepatology 
(during the Veteran's period of service) noted that he was 
seen for complaints of rectal bleeding that had been ongoing 
for approximately one to one and a half years.  He stated 
that the episodes were intermittent.  It was reported that 
the Veteran underwent a sigmoidoscopy to 50 cm and that 
during that procedure, a tiny poly was noted at 30 cm and 
that blood was detected in the lower rectal vault.  It was 
noted, however, that no internal hemorrhoids were visualized.  
The impression was polyp noted at 30 cm with a colonoscopy 
recommended with polypectomy.  It was reported that, at that 
time, the Veteran would be evaluated for any subsequent 
polyps.  Rectal bleeding with an etiology that was most 
probably hemorrhoidal was also diagnosed.  It was reported 
that a fissure could not be ruled out and that it was 
unlikely that it was from inflammatory bowel disease or 
diverticulosis as the presenting symptomatology did not 
support such a conclusion.  

A September 1999 colonoscopy report indicated that the 
Veteran had rectal bleeding and that he underwent a flexible 
sigmoidoscopy performed by a civilian physician.  It was 
noted that a polyp was seen at that time.  The Veteran 
reported that his rectal bleeding had resolved.  The current 
impression was normal colonoscopy with no evidence of polyps.  
The examiner indicated that it was suspected that the 
perirectal source for bleeding had since resolved.  A March 
2001 treatment entry noted that the Veteran had recurrent 
bleeding from the rectum over the past three years.  It was 
reported that the Veteran underwent a civilian sigmoidoscopy 
and was told that he had polyp and that a colonoscopy done at 
a Naval Hospital was negative.  The veteran complained of 
mild abdominal cramping aside from the bleeding.  The 
assessment was painless rectal bleeding.  A May 2001 private 
colonoscopy report from Charette Health Center noted that the 
Veteran underwent a colonoscopy due to bright red rectal 
bleeding.  The impression was normal in the entire colon with 
the examination suspicious for hemorrhoids.  

On a medical history form at the time of the Veteran's 
separation from service, he reported that he had polyps.  The 
reviewing examiner did not specifically refer to polyps.  The 
May 2004 separation examination report also did not refer to 
polyps.  It was noted that the Veteran was physically 
qualified for separation.  

The first post-service reference to any possible colon polyps 
is in October 2004, several months after the Veteran's 
separation from service.  An October 2004 VA general medical 
examination report noted, as to the Veteran's medical 
history, that he underwent a sigmoidoscopy that showed polyps 
and that two subsequent colonoscopies showed no polyps.  The 
listed diagnoses included the following statement:  "the 
Veteran did not have polyps on colonoscopy prior to military 
discharge".  

Subsequent records show no other finding of polyps since 
service.

A March 2008 VA treatment entry indicated that the Veteran 
had a history of colonic polyps.  It was reported that the 
Veteran underwent a colonoscopy in 2002 with no polyps and 
that it was recommended that he have follow-up in five years.  
The diagnoses included personal history of colonic polyps.  

An August 2008 general medical examination report for the VA 
(performed by QTC Medical Services), noted that the Veteran 
reported that he was diagnosed with colon polyps and that the 
condition had existed since 1999.  He reported that he had 
nausea, vomiting, and hemotochezia.  He stated that he did 
not have chronic constipation, diarrhea, or alternating 
diarrhea and constipation.  The Veteran indicated that he had 
experienced chronic pain in the left lower quadrant of the 
abdomen since 1999 and that such was associated with nausea 
and vomiting and was aggravated by spicy foods.  He reported 
that such condition was also associated with rectal bleeding.  
It was noted that in 1999, a flexible sigmoidoscopy 
demonstrated a polyp which could not be biopsied.  It was 
reported that a colonoscopy was performed shortly thereafter, 
but that no polyps were found.  The examiner indicated that a 
second colonoscopy was performed in 2002 and that no polyps 
were found.  The Veteran reported that he was scheduled for a 
third colonoscopy in the near future.  It was noted that the 
colonoscopy had not identified any evidence of 
diverticulitis.  The Veteran indicated that he underwent a 
colonoscopy in 2000 and 2002 and that he did not experience 
any residual symptoms.  He reported that, as to functional 
impairment, he was limited to rest because of pain and 
bleeding.  

As to diagnoses, the examiner indicated that for the 
Veteran's claimed condition of colon polyps, there was no 
diagnosis because the condition had resolved.  The examiner 
indicated that there was no anemia and no findings of 
malnutrition.  The examiner commented that a polyp of the 
sigmoid colon was detected by flexible sigmoidoscopy in 1999.  
The examiner stated, however, that two colonoscopies 
performed thereafter demonstrated no polyps.  The examiner 
commented that, therefore, "it [was] his opinion that [the] 
condition [had] now resolved and that [the veteran's] 
gastrointestinal symptoms [were] caused by some other 
condition.'  

An August 2008 VA surgery procedure note indicated that a 
colonoscopy found no polyps.  It was noted that the 
colonoscopy was good for ten years for screening purposes.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnoses indicating that the Veteran 
currently has colon polyps.  The examiner pursuant to the 
general medical examination report for the VA (performed by 
QTC Medical Services), indicated that a polyp of the sigmoid 
colon was detected by flexible sigmoidoscopy in 1999.  The 
examiner stated, however, that two colonoscopies performed 
thereafter demonstrated no polyps.  The examiner specifically 
indicated that "it [was] his opinion that [the] condition 
[had] now resolved and that [the veteran's] gastrointestinal 
symptoms [were] caused by some other condition."  The Board 
observes that the Veteran was noted to have a colon polyp in 
service in July 1999.  The Board notes, however, that all 
subsequent colonoscopies, both in service and post-service, 
have failed to show any colon polyps.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present colon polyps, and thus service 
connection for this condition is not warranted.  

The Veteran has alleged that he has colon polyps that had 
their onset in service.  As a layperson, however, the Veteran 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

As the preponderance of the evidence is against a finding 
that the Veteran currently suffers from colon polyps, the 
claim must be denied.  38 .S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for colon polyps is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for sinusitis.  The Board finds that there is a 
further VA duty to assist the Veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Veteran's service treatment records show treatment for 
sinusitis on several occasions during service.  The Veteran 
was also treated for allergic rhinitis, including undergoing 
a septoplasty, and he is service-connected for that disorder.  
A March 1994 treatment entry noted that the Veteran had 
chronic illnesses including sinusitis.  A January 2001 entry 
indicated an assessment of sinusitis.  A March 2001 entry 
related an assessment of allergic rhinosinusitis.  A July 
2001 entry noted an assessment of allergic rhinitis and 
possible sinusitis.  A January 2002 treatment entry related 
an assessment of sinus disease.  An April 2002 report noted 
that the veteran had non-allergic rhinitis and chronic sinus 
disease.  On a medical history form at the time of the 
Veteran's separation in May 2004, he reported that he had 
sinusitis.  The reviewing examiner did not specifically refer 
to sinusitis.  The May 2004 separation examination report 
also did not refer to sinusitis.  

Post-service private treatment records show that the Veteran 
was treated for sinusitis.  

For example, a May 2005 treatment report from First Colonial 
Family Practice noted an assessment of sinusitis.  A July 
2005 entry from such facility also related an assessment of 
sinusitis as did subsequent treatment entries dated in August 
2005, September 2005, and June 2006.  

An August 2008 general medical examination report for the VA 
(performed by QTC Medical Services) noted that the Veteran 
reported that he was diagnosed with sinusitis and that the 
condition had existed since 1999.  As to diagnoses, the 
examiner stated that for the Veteran's claimed condition of 
sinusitis, the diagnosis was vasomotor rhinitis.  The 
examiner indicated that the subjective factors were chronic 
nasal congestion, past nasal discharge, and recurrent 
headaches.  It was noted that the objective factors were that 
the Veteran's nasal mucosa was hyperemic and edematous 
without sinus tenderness.  The examiner reported that there 
was no finding of bacterial rhinitis.  The examiner commented 
that there was evidence from the Veteran's current 
examination and previous examinations while in the military 
service of nasal congestion and obstruction from vasomotor 
rhinitis.  The examiner commented that, however, there was no 
evidence of chronic or acute sinusitis while on active duty 
or thereafter.  

The Board observes, as noted above, that the evidence of 
record actually shows some diagnoses of sinusitis during the 
Veteran's period of service as well as post-service diagnoses 
of sinusitis.  The Board notes, therefore, that it is unclear 
whether the August 2008 examiner reviewed the veteran's 
entire claims file in providing his opinion as to this issue.  

Consequently, the Veteran should be afforded a VA examination 
with an etiological opinion after a review of the entire 
claims folder, as to his claim for service connection for 
sinusitis.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  



Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for sinusitis since June 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment 
records since August 2008 should also be 
obtained.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed sinusitis.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
specifically indicate whether the Veteran 
has sinusitis.  Based on a review claims 
file, examination of the Veteran, and 
generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is at likely as not (50 
percent or greater probability) that any 
currently diagnosed sinusitis is 
etiologically related to any aspect of 
the Veteran's period of service.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
sinusitis.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


